Case 1:15-md-02606-RBK-JS Document 1273 Filed 12/12/19 Page 1 of 2 PageID: 22378



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY




                                                                      MDL No. 2606
   IN RE: BENICAR
   (OLMESARTAN) PRODUCTS
   LIABILITY LITIGATION                                        HON. ROBERT B. KUGLER




                                                                Civil No. 15-2606 (RBK)(JS)




                                       NOTICE OF MOTION



  TO:    All Counsel and Parties

         PLEASE TAKE NOTICE that on December 23, 2019 at 9:30 a.m., plaintiffs shall move

  before the Honorable Robert B. Kugler, U.S.D.J., at the United States District Court for the District

  of New Jersey, 1 John F. Jerry Plaza, 4th and Cooper Streets, Camden, New Jersey, for an Order

  (1) providing that the common benefit law firms can be paid their common benefit awards upon

  payment of substantially all of the funds to be paid to plaintiffs/claimants, (2) correcting a

  typographical error in the CBC Final Recommendation regarding the amount awarded to Pearson,

  Randall & Schumacher, and (3) providing for escrow of the $180,000 amount at issue on the

  currently pending appeal filed by Mark Cuker, Esq., to be disbursed upon resolution of the appeal.
Case 1:15-md-02606-RBK-JS Document 1273 Filed 12/12/19 Page 2 of 2 PageID: 22379



         PLEASE TAKE FURTHER NOTICE that plaintiffs shall rely upon the attached letter

  brief in support of the Motion.

                                              MAZIE SLATER KATZ & FREEMAN, LLC
                                              Attorneys for Plaintiffs


                                              By:   s/ Adam M. Slater
  Dated: December 12, 2019
                                    CERTIFICATE OF SERVICE

         I hereby certify that on December 12, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF system which will send notification of such filing to

  the CM/ECF participants registered to receive service in this MDL.


                                              MAZIE SLATER KATZ & FREEMAN, LLC
                                              Attorneys for Plaintiffs



                                              By:   s/ Adam M. Slater
  Dated: December 12, 2019
